PER CURIAM.
The summary judgment in favor of the appellee is reversed. The fact that the agreement between the seller, Greenwood, and the brokers, Midtown Realty, Inc. and Abraham, giving the brokers the exclusive right to obtain a purchaser for Greenwood’s restaurant, contained the phrase “all equipment as shown paid for included in sale (ice machpné] not incl[uded]),” but did not contain a complete listing of the equipment shown, did not make the agreement, as the trial court found, so vague and ambiguous as a matter of law as to preclude the brokers’ suit thereon to recover a brokerage fee to which they claimed entitlement when Greenwood during the term of the agreement sold the subject property to another.
Reversed and remanded for further proceedings.